internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-124785-00 cc intl b4 team manager connecticut-rhode island appeals taxpayer’s name taxpayer’s address taxpayer’s identification no years involved legend sub1 fsub1 fsub2 country x year year bb cc dd date x a aa bb cc tam-124785-00 dd ee ff gg hh ii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx tam-124785-00 dollar_figureyy dollar_figurezz aaa issues how are the earnings_and_profits of a foreign_corporation determined in a foreign functional_currency including both previously_taxed_earnings_and_profits pti and taxable earnings_and_profits nonpti translated into u s dollars when distributed in a sec_301 distribution pursuant to a sec_304 transaction conclusions the distribution of a foreign corporation’s e_p will be determined in the foreign corporation’s functional_currency for purposes of sec_301 and will be translated into u s dollars at the spot_rate to the extent the distribution is taxable as a dividend under sec_301 the distribution of pti under sec_301 and the amount of the sec_959 exclusion will be determined in the foreign corporation’s functional_currency the distribution of pti must be translated into u s dollars at the spot_rate on the date of the distribution for purposes of determining the amount of exchange gain_or_loss recognized under sec_986 facts the taxpayer is a domestic_corporation which files a u s consolidated_return on behalf of a group of affiliates in the taxpayer organized fsub1 a country x corporation with a contribution of cash and shortly thereafter contributed the stock of certain country x corporations to fsub1 in exchange for fsub1 voting common_stock and nonvoting preferred_stock in year the taxpayer incorporated sub1 a domestic_corporation contributing bb of its stock interest in fsub1 to sub1 for all of sub1’s stock the taxpayer retained only a cc interest in fsub1 on date x sub1 organized fsub2 a country x holding_company and contributed a to fsub2 in exchange for all of fsub2’s stock thus sub1 owned bb of fsub1 and dd of fsub2 both country x corporations on date x sub1 sold its bb interest in fsub1 to fsub2 in exchange for cash of aa notes of bb and fsub2 stock worth cc on schedule d of the consolidated_return for the year tax_year the taxpayer characterized the portion of the sale of the fsub1 stock for cash and notes totaling dd as a sec_304 transaction the taxpayer further characterized the sec_304 transaction as consisting of two parts first as a deemed capital_contribution by sub1 of the fsub1 stock to the capital of fsub2 and tam-124785-00 second as a deemed redemption by fsub2 of its stock held by sub1 the taxpayer treated the deemed capital_contribution as a sec_351 exchange and included a statement with the consolidated_return entering into a gain_recognition_agreement under sec_367 consistent with temp sec_1_367_a_-3t g and notice_87_85 1987_2_cb_395 because sub1 constructively owned fsub1 before and after the transaction the taxpayer treated the deemed redemption as a dividend distribution by fsub2 to the existent of its e_p and then as a dividend distribution by fsub1 to the extent of its e_p see sec_304 and sec_304 fsub2 and fsub1 both country x corporations had a foreign functional_currency in for the year sub1 sold the fsub1 stock to fsub2 fsub2 had earnings_and_profits e_p of ee and fsub1 had e_p of ff of which gg was previously taxed earnings pti under sec_959 and hh was non-pti sub1 had a dollar basis of dollar_figurejj in the gg of pti at the time of the sec_304 transaction the dollar value of the pti was dollar_figurekk resulting in an exchange gain of dollar_figurell dollar_figurekk - dollar_figurejj which the taxpayer reported under sec_986 at issue is how to translate the e_p of fsub2 and fsub1 from its foreign functional_currency into u s dollars for purposes of computing the sec_301 distribution the field chose to translate the e_p into u s dollars by translating the pti at its historical basis dollar_figurejj and translating the non-pti at the average rate for the year of the distribution under this view the taxpayer would have a capital_gain of dollar_figuremm because there is insufficient e_p to cover the full amount of the distribution and there is a recovery_of basis of sub1’s basis in fsub2 the computation of capital_gain as determined by the field is as follows distribution dollar_figurenn spot_rate at date x dd ee fsub2's non-pti fsub1’s pti gg fsub1’s non-pti dm hh dollar_figureoo average for year dollar_figurejj tax basis dollar_figurepp average for year total e_p ii dollar_figureqq amount of distribution in excess of e_p dollar_figurerr sub1’s basis in fsub2 stock reduced by pti under sec_961 net_basis amount dollar_figuress dollar_figurejj ------------------- dollar_figurett sec_301 return of basis dollar_figurett tam-124785-00 sec_301 capital_gain dollar_figuremm total amount taxed fsub2’s e_p fsub1’s non-pti exchange gain capital_gain total dollar_figureoo dollar_figurepp dollar_figurell dollar_figuremm ----------------- dollar_figureuu the taxpayer believes that the e_p of fsub2 and fsub1 should be kept in its functional_currency and not translated into u s dollars for purposes of computing the sec_301 distribution this results in all of the distribution being treated as e_p and none of the distribution being treated as a recovery_of the taxpayer’s basis in fsub2 or as capital_gain the taxpayer would treat gg of the distribution as a nontaxable distribution of pti under sec_959 and would treat the remaining taxable e_p non- pti as a taxable_distribution the amount of the taxable e_p distributed would be translated into u s dollars using the spot_rate at the time of the distribution the taxpayer’s computations are as follows distribution fsub2’s non-pti fsub1’s pti fsub1’s non-pti total e_p dd ee gg hh ii no return of basis under sec_301 no capital_gain under sec_301 the total amount taxed would be as follows fsub2’s e_p fsub1’s non-pti exchange gain total dollar_figurevv at the spot_rate dollar_figurexx at the spot_rate dollar_figurell ----------------- dollar_figureyy the taxpayer and the field have requested technical_advice from the national_office tam-124785-00 law and analysis in determining the amount of the sec_301 distribution that is treated as a dividend in a sec_304 transaction sec_304 treats the distribution as if the property were distributed first by the acquiring_corporation fsub2 to the extent of its e_p and then by the issuing_corporation fsub1 to the extent of its e_p as previously noted fsub2 had e_p consisting of non-pti of ee and fsub1 had e_p consisting of non-pti of hh and pti of gg on the date of the transfer under sec_986 the earnings_and_profits of a foreign_corporation are determined in the corporation’s functional_currency and when such earnings_and_profits are distributed or deemed distributed to a u s shareholder the earnings_and_profits are translated if necessary into u s dollars using the appropriate_exchange_rate under sec_989 the appropriate_exchange_rate for an actual distribution of earnings_and_profits is the spot_rate on the date such distribution is included in income under sec_959 the distribution of e_p of a foreign_corporation that has been previously taxed to a u s shareholder under sec_951 subpart_f_income is not taxed again when distributed to the u s shareholder or to a successor_in_interest under sec_961 a u s shareholder’s basis in a controlled_foreign_corporation is increased by the amount required to be included in gross_income under sec_951 with respect to such stock under sec_961 the adjusted_basis of stock with respect to which a u s shareholder receives an amount excluded from income under sec_959 is reduced by the amount excluded under sec_986 foreign_currency_gain_or_loss is recognized on distributions of pti attributable to the movement of exchange rates between the time of the previous inclusion in income and the actual distribution of the pti such gain_or_loss is treated as ordinary_income or loss from the same source as the associated income inclusion the issue is whether the e_p of fsub2 and fsub1 should be kept in its foreign functional_currency or translated into u s dollars for purposes of determining the taxability of the distribution under sec_301 we agree with the taxpayer that the e_p should be determined in the corporations’ foreign functional_currency for purposes of sec_301 under sec_986 the earnings_and_profits of a foreign_corporation are determined in the corporation’s functional_currency the amount of the sec_301 distribution ie the amount of cash and notes paid in the sec_304 transaction is also determined in the foreign corporation’s functional_currency since the amount of the distribution and the e_p are both stated in the foreign functional_currency the e_p of fsub2 and fsub1 should be determined in the foreign functional_currency for purposes of determining the taxability of the distribution under sec_301 tam-124785-00 because there is sufficient e_p in fsub2 and fsub1 totaling ii to cover the entire amount of the distribution dd the entire distribution is potentially taxable as a dividend under sec_301 thus there is no return of basis or capital_gain under sec_301 as proposed by the field the portion of the distribution from previously taxed e_p pti is not taxable as a dividend because it is excluded from income under sec_959 thus of the dd distribution the portion of the distribution consisting of pti gg will be excluded from income under sec_959 and will not be taxable as a dividend under sec_301 however the exchange gain of dollar_figurell attributable to the pti distribution will be recognized under sec_986 the remainder of the distribution aaa which constitutes non-pti is taxable as a dividend under sec_301 and must be translated at the spot_rate at the time of the distribution under sec_989 the spot_rate for the aaa distribution is dollar_figurezz and this amount is taxable to sub1 as a dividend the distribution of non-pti is translated into u s dollars because it is taxable as a dividend under sec_301 see sec_989 which provides for the translation of a distribution into u s dollars when the distribution is included in income the distribution of pti and the amount of the sec_959 exclusion is not translated into u s dollars but kept in foreign functional_currency for purposes of sec_301 because the pti distribution is not taxable as a dividend under sec_301 the pti distribution however must be translated into u s dollars to determine the amount of exchange gain_or_loss under sec_986 which is the difference between the spot_rate of the pti distribution on the distribution date and the historic basis of the pti which is the u s dollar value of the pti previously included in income under sec_951 because sub1’s basis in fsub2 stock is in u s dollars the amount of the sec_959 exclusion must be translated into u s dollars for purposes of sec_961 to determine the amount by which the basis in fsub2 stock is reduced the reduction in basis under sec_961 should reflect the prior basis increase under sec_961 see h_r rep no 87th cong 2d sess thus the sec_959 exclusion should be translated at the pti’s historic basis dollar_figurejj for purposes of sec_961 as that amount increased basis under sec_961 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
